Concurring Opinions
Shoyer, J.,
Clearly the $5,500 transferred to the home within one year prior to the death of this 77-year-old decedent, was a material part of his estate for which his board and keep during that short period would not, in the absence of proof, constitute adequate valuable consideration. Yet appellant made no effort to prove testator’s probable longevity, either by mortality tables, medical testimony, nature of last illness, or any other evidence, nor did the home show the probable cost of care and maintenance for the duration of such life expectancy. The statute expressly places this burden on the taxpayer, and in the absence of the required proof, this portion of the trans*297fer must inevitably “be deemed to have been made in contemplation of death within the meaning of” section 1(c) of the taxing statute.
Since testator retained in his name alone the title, possession and enjoyment of the $9,300, which is the subject matter of the accounting by his personal representative, this latter fund clearly was not transferred to the possession and enjoyment of the home until after his death, and is also taxable. It has been held repeatedly that the criterion is whether or not decedent “has irrevocably parted with all his interest, title, possession and enjoyment in his lifetime”: Glosser Trust, 355 Pa. 210, 215; Todd Trust, 358 Pa. 530, 534. As stated by our court in Goldstein’s Estate, 29 D. & C. 536, 540, the fact that the after-death transfer results from the alleged fraud of decedent alone will not relieve the innocent party of the burden of the tax.
For the above reasons, rather than those stated in the majority opinion, I would dismiss the exceptions.
Lefever, J.,
July 1, 1955. — I am concerned lest the majority opinion be interpreted to rule that in every case property transferred and assigned by an applicant to a charitable home for the aged, which he is about to enter for permanent residence, is subject to Pennsylvania transfer inheritance tax. In my opinion, such property is not subject to transfer inheritance tax, regardless of the amount thereof, where it is shown: (1) That the property was assigned irrevocably and absolutely; (2) that the transaction was in good faith, and (3) that the assignment was not made in contemplation of death within the Transfer Inheritance Tax Act: Glosser Trust, 355 Pa. 210, 215.
In the instant case, decedent died nine months after his assignment and appellant failed to meet the burden placed upon it by the act of showing that the transfer was not in contemplation of death. Moreover, the *298so-called agreement, signed by decedent under date of February 26, 1952, patently reserved a right in decedent to obtain a return of his property — the approval of the home was a perfunctory requirement.
Accordingly, I concur with the conclusion of the majority. However, in view of the tremendous strides made by medicine in prolonging the lives of our citizens and the resulting increased need of institutions to care for the aged, I am constrained to add this cautionary comment. It is my strong opinion: (1) That nothing should be done to discourage the continuance of these splendid charitable institutions which administer so admirably to the aged, and (2) that it should be clearly and unequivocally stated that property assigned to such a home by an applicant for admission is not subject to transfer inheritance tax when the requirements set forth hereinabove are met.